August 1, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, Appellant

NO. 14-16-00466-CV                       V.

    COTTON COMMERCIAL USA, INC. F/K/A COTTONWOOD DEBRIS
                   COMPANY, LLC, Appellee
              ________________________________

      This cause, an appeal from the judgment in favor of appellee, Cotton
Commercial USA, Inc. f/k/a Cottonwood Debris Company, LLC, signed, May 11,
2016, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Clear Creek Independent School District, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.